Title: To James Madison from William C. C. Claiborne, 27 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


27 June 1804, New Orleans. “On yesterday the Marquis of Cassa Calvo (accompanied by his Secretary Don André) made me a visit; we were in private for some time, and conversed freely upon various subjects.
“The Marquis had received information from Colonel Grandpré Commandant at Batton Rouge, of a recent riot in the vicinity of that Post, which had occasioned him some inquietude; Colo. Grandpré stated that the people of West Florida had manifested a seditious spirit, ever since the transfer of Louisiana to the United States, and the Marquis was solicitous that I should co-operate with him in the preservation of good order. I observed ‘that the Limits of the ceded Territory were not yet ascertained; but that the United States had supposed their claim extended to the River Perdedo; Should however his Catholic Majesty not acknowledge our claim to that extent, it would probably become a question of discussion between our two Governments, and with me there was no doubt, but the decision would promptly be made by the friendly mode of Negociation.’
“I informed the Marquis, ‘that three or four Citizens of West Florida had (I believed) at different times, made enquiries of me concerning the limits of Louisiana; But that I had replied, they were not fully ascertained; I added that the seditious spirit spoken of, was to me a matter of regret, but was sure it had not been encouraged by any Officers of the United States.’ I further named to the Marquis, ‘that there was nothing my Government had more at heart, than to maintain Peace and harmony with all the World, and particularly to preserve unimpaired our friendly understanding with the King of Spain.’
“The Marquis seemed pleased with my remarks, and replied, ‘that it was mutually the interest of our two nations to remain at Peace, and which he considered the safest guarantee; that the limits of the ceded Territory, Westwardly, he knew were unsettled; But the claim of the United States Eastward, did not extend beyond the Island of New Orleans; that, this point M. Laussat and himself had fully discussed, and agreed in opinion; he however had noticed the pretensions of the United States to West Florida, and supposed the question would be soon settled by our two Courts; he added that he had frequently written for special Instructions relative (as I understood him) to West Florida, and had received none; hence he concluded a Negociation was pending; The Marquis expressed a hope that the restless and seditious spirit in West Florida would soon subside,’ and our conversation then turned upon less important objects.
“The Spaniards still occupy the greater part of the Public Storehouses in this city, where they have deposited a quantity of Powder, Ball, and a large supply of Arms; these stores are destined for Pensacola, but the accumulation is so prodigious, that it will take some time to clear the Buildings.
“In the Artillery park also, there is a fine train of Artillery, and some of the most beautiful pieces I ever saw; a small portion of this Artillery belongs to the French and which I understand might be purchased on good terms.”
 